Order filed October 9, 2014




                                       In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-14-00224-CV
                                    __________

                              JAMIE CROSS, Appellant
                                          V.
   MARTHA AND JAMES EUGENE LITTLEFIELD, Appellees


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C45718


                                     ORDER
      This appeal was previously abated for the trial court to conduct a hearing on
the district clerk’s contest to the affidavit of indigence filed by Appellant, Jamie
Cross. See TEX. R. APP. P. 20.1. The record shows that the trial court set the cause
for a hearing and notified Appellant of the setting. However, Appellant did not
appear at the hearing, and the trial court entered an order in which it sustained the
district clerk’s contest. Appellant has now filed a motion in this court challenging
the trial court’s order. See TEX. R. APP. P. 20.1(j).
      In her motion, Appellant states that she “had the hearing time on [her]
calendar as 2pm” and that, when she arrived at 2:00 p.m., she was too late. The
trial court sustained the contest based upon Appellant’s failure to appear and meet
her burden of proof. TEX. R. APP. P. 20.1(g) provides that “the party who filed the
affidavit of indigence must prove the affidavit’s allegations.” Appellant failed to
appear at the hearing and prove the allegations in her affidavit. We overrule
Appellant’s motion challenging the order of the trial court.
      The $195 filing fee is due in this court immediately. The failure to pay the
$195 filing fee on or before October 20, 2014, may result in dismissal of this
appeal.


                                                    PER CURIAM


October 9, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2